McLEAN, 'Circuit Justice.
A motion is made for a nonsuit, on the ground that suit is brought under letters of administration granted in the state of New York. Letters of administration do not authorize a suit to be brought by the administrator in any other state. Except by sanction of other states, they can only operate within the jurisdiction under which they were issued. The statute of Michigan requires letters to be taken out in this state, to exercise the duties of administrator here, or to bring suit.